Citation Nr: 1135465	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over this case was subsequently transferred to the VARO in Oakland, California. 

The Veteran requested a Board hearing in his June 2007 substantive appeal (VA Form 9), but withdrew this request in an October 2010 statement in support of claim (VA Form 21-4138).

This case was remanded by the Board in November 2010 for further development.  


FINDINGS OF FACT

1.  Any low back problems in service were acute and resolved.  Arthritis was not manifest within a year of discharge and is not otherwise attributable to service.  Chronic low back pathology is not related to service.  

2.  Any right shoulder problems in service were acute and resolved.  A right shoulder disability is not attributable to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in April 2006.  Thus, VA's duty to notify in this case has been satisfied.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

ANALYSIS

The Veteran appeals the denial of service connection for a low back and right shoulder disability.  After review of the record, the Board finds against the claims.  

Service treatment records reveal complaints of right shoulder pain of four days in December 1982.  Back pain of one day duration was reported in November 1984.  

In the January 1999 reserve enlistment examination, normal findings for the spine, other musculoskeletal system, and upper extremities were shown.  The Veteran denied a history of painful or trick shoulder and/or recurrent back pain.  

In December 1999, the Veteran denied a history of recurrent back pain or any back injury.  He also denied painful or trick shoulder at that time.  Examination revealed normal findings for the spine, other musculoskeletal system, and upper extremities.

In June 2004, the Veteran reported low back pain that started three weeks ago.  It was noted that he had occasional episodes of low back pain in the past.  Mechanical low back pain was assessed. 

In the November 2004 reserve retention examination, there were normal findings for the spine, other musculoskeletal, and upper extremities.  At that time, the Veteran denied a history of painful shoulder and/or recurrent back pain or any back problems.  

In his March 2006 claim for compensation, the Veteran reported that his low back condition began in November 1984 and right shoulder injury was in December 1982. 

The Veteran was afforded a VA examination in October 2006.  During this examination, he reported episodic low back pain during service.  He related that such pain was most likely due to heavy lifting and repetitive bending in service.  He related that the pain became more pronounced after discharge from service in 1981 but that he continued to tolerate the pain and self medicated.  According to the Veteran, the pain was regular and intermittent.  He also related that he sustained a right shoulder injury during service but he could not recall the time and/or location.  He reported that he had been experiencing intermittent pain to the right shoulder, particularly when reaching overhead. 

Chronic strain of the lumbosacral spine and chronic strain of the right shoulder, currently asymptomatic, were diagnosed.  The examiner stated that no medical records were noted from the Veteran's current primary provider but according to the service treatment records the Veteran presented himself with low back pain but such issue was not addressed in the final impression on November 21, 1984.  He stated that no other medical reports were found in the C-file indicating the Veteran's recurrent low back pain.  The examiner also stated that the Veteran was noted to have pulled his right shoulder during service in December 1982 but that once again there was no follow up or further treatment found in the C-file.  The examiner opined that it was less likely as not that the Veteran's current low back and right shoulder conditions were related to service. 

In December 2006, the Veteran reported that his right shoulder continued to stiffen and that his back went out at least once or twice a year.  He related that he believed that such was because of the back injury during service.  

In the January 2011 VA examination, the Veteran reported that he developed right shoulder and back pain in the late 1980s but he did not recall the exact year.  He believed that his back and shoulder pain had a slow onset related to heavy lifting while on active duty.  He reported worsening back and right shoulder pain after service.  The Veteran believed that he was treated for his back by a medic on one occasion while on active duty.  He reported intermittent low back pain in service.  The Veteran was employed as a part time house painter for 12 years and full time dispatcher for 15 years post service.  He denied calling in sick and/or missing work because of his back and/or right shoulder.  

Lumbosacral degenerative disc disease without clinical evidence of radiculopathy less likely as not (less than 50/50 probability) related to the military or in service symptoms was diagnosed.  The examiner stated that the Veteran was seen on one occasion for acute back pain in 1984 and there was no evidence of treatment or follow up for this condition throughout the remainder of his military career or in the reserves.  The examiner further stated that there was no evidence in the C-file or private treatment for a lower back condition related to service and there is not enough evidence in the service treatment records to support that the Veteran's current lower back condition is related to service.  

Chronic right shoulder strain less likely as not (less than 50/50 probability) related to the military or in service symptoms was also diagnosed.  The examiner stated that the Veteran was seen on one occasion for right shoulder muscle strain in 1982 and there is no evidence of treatment or follow up for this condition throughout the remainder of his career in the military or in the reserves.  The examiner related that there is no evidence in the C-file of private treatment for a right shoulder condition related to service and there is not enough evidence in the service treatment records to support that the Veteran's current right shoulder condition is related  to service.  The examiner further stated that the Veteran was employed as a painter for 12 years and the overuse of his right arm in this occupation may contribute to his current right shoulder condition. 

After review of the evidence, the Board finds against the claims.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report back and shoulder pain but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his right shoulder and back disabilities are related to service are not credible and that the more probative evidence is against the claims.  

To the extent that the Veteran attributes his disabilities to service, the Board finds that his assertions are not credible.  In this regard, we note that although the Veteran was seen in service for right shoulder and back pain, both were single occurrences without documented residuals.  We also note that he denied pertinent pathology, painful shoulder and recurrent back pain, in examinations in January 1999, December 1999 and November 2004.  Furthermore, examinations at that time revealed normal findings for the spine, other musculoskeletal system, and upper extremities.  

Post-service evidence is devoid of a showing of complaints or treatment related to the back and/or right shoulder following active service until years thereafter.  In fact, it is shown that back trouble is not reported in the record until June 2004 and right shoulder complaints were not reported until March 2006.  The Board emphasizes the multi-year gap between discharge from active duty service (1990) and the initial reported symptoms related to the back in approximately 2004 (a 14 year gap) and right shoulder in approximately 2006 (16 yea gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Furthermore, as discussed below, we are faced with more than a mere silent record.  

We also note that the Veteran has provided inconsistent statements.  During his June 2004 examination, he reported low back pain that started three weeks earlier.  In October 2006, he reported back pain that became more pronounced after discharge from service in 1981 and intermittent shoulder pain.  In January 2011, he reported that he developed right shoulder and back pain in the late 1980s.  

However, the Board notes that in January 1999, December 1999 and November 2004 the Veteran denied a history of recurrent back pain and/or painful shoulder.  Clearly, his more recent statements are conflicting with his prior statements as to chronicity or continuity of back and shoulder problems.  The inconsistencies in the record weigh against the Veteran's credibility as to the assertion of an inservice occurrence and continuation.  Here, the Board is presented with normal findings in January 1999, December 1999 and November 2004; the denial of pertinent pathology in January 1999, December 1999 and November 2004; a gap in time; and inconsistent statements.  As such, the Board is not presented with silence alone.  

Furthermore, the VA examiner has opined that lumbosacral degenerative disc disease without clinical evidence of radiculopathy and chronic right shoulder strain are less likely as not (less than 50/50 probability) related to the military or in service symptoms.  Rather, the VA examiner related that Veteran was employed as a painter for 12 years and that the overuse of his right arm in this occupation may have contributed to his current right shoulder condition.  He also noted that the Veteran was seen on one occasion for acute back pain in 1984 and there was no evidence of treatment or follow up for this condition throughout the remainder of his military career or in the reserves.  The opinions of the VA examiner are supported by adequate reason and rational and appear to be consistent with the historical record.  Therefore, we have afforded greater probative value to the opinions of the VA examiner than the Veteran's assertions of an in service onset and continuity.  

In sum, the more probative evidence is against the claims.  The Board finds that the Veteran's assertions that his right shoulder and back disabilities are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, we note that the Veteran denied pertinent pathology in January 1999, December 1999 and November 2004 and that examinations were normal on such dates; post service manifestations are not shown until years after service; he has rendered inconsistent statements; and the VA examiner has opined his disabilities are less likely as not related to the military or in service symptoms.  The Board recognizes that the Veteran was seen in service for back and shoulder complaints.  However, any in service symptomatology appears to have been acute and resolved.  Although the Veteran has low back and right shoulder disabilities, such are not attributable to service.  

Accordingly, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.  

Service connection for right shoulder strain is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


